Citation Nr: 1451757	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a mid back disability.

4.  Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include as secondary to a back disability.  

5.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a mid back disability, entitlement to service connection for a neurological disability of the bilateral upper extremities, and entitlement to service connection for a neurological disability of the bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1969 rating decision denied service connection for a back disability, new and material evidence was not received within the appeal period, and the Veteran did not appeal the decision.  

2.  Evidence received since the final September 1969 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  



CONCLUSIONS OF LAW

1.  The September 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

 2.  New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the claim for service connection, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In August 1969, VA received the Veteran's claim for service connection for a back disability.  

A September 1969 rating decision denied entitlement to service connection for a back disability.  The Veteran was notified of the decision and his appellate rights, but did not appeal.  New and material evidence was not received prior to expiration of the period to appeal.  The September 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

In July 2011, the Veteran requested service connection for back pain in the upper and lower back, and for an arthritic condition in the back.  

At the time of the prior final September 1969 rating decision, the evidence included the Veteran's service medical treatment records and his application for VA benefits.  The claim for service connection was denied because the service records were entirely negative for any complaint, findings, or treatment for a back disability.  In a report of medical history completed at the time of clinical examination for separation from service, in August 1969, the Veteran denied that he had, or had had, a history of broken bones, "arthritis or rheumatism," "bone, joint, or other deformity," or "back trouble of any kind."  The report of clinical examination in August 1969 for separation from service revealed examination of the spine was normal.  The decision explained that a back disability was not shown by the evidence of record.  There was no diagnosis of a disability at the time of the September 1969 rating decision.

Evidence associated with the claims file since the September 1969 rating decision includes the Veteran's statements, VA examination report, private medical treatment records, and VA medical treatment records.  The Board finds that the private radiology report dated in January 2013 constitutes new and material evidence to reopen the claim of entitlement to service connection for a back disability.  The radiology report is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" because it indicates that the Veteran has current disability of the lumbar and thoracic spine.  The radiology report noted degenerative changes of the thoracic and lumbar spine.  This evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran was provided a VA examination in December 2011 with respect to his claims for service connection for a low back disability and mid back disability.  At the time of the VA examination, the Veteran was not diagnosed with a low or mid back disability.  The examiner stated that the thoracic spine x-ray findings and lumbar spine x-ray findings were within normal limits.  Consequently, the examiner did not provide an opinion regarding the etiology of any mid or low back disability.  However, since the time of the VA examination report, the Veteran submitted a January 2013 radiology report.  The radiology report indicates findings of degenerative changes of the thoracic and lumbar spine.  The evidence now demonstrates current disabilities and a VA opinion is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In a statement received in June 2012, the Veteran reported that he injured his back in 1969 when he was beat up in Pleiku, Vietnam.  He stated that a group of military policemen came out of the field and he was hit in the back with a 2x4 and kicked in the stomach and face.  In his original claim for benefits signed in August 1969, he indicated that he was treated in "May 1969" for his back at 71st "Evak" in Pleiku, Vietnam.  The service medical treatment records show that the Veteran was treated at the 71st Evacuation Hospital (SMBL) APO 96318.  The clinical record cover sheet lists a diagnosis of pain, abdominal, after blunt trauma, no nerve or artery involvement.  It was noted that the Veteran was beat up by a group of "EM" on February 27, 1969.  The narrative summary stated that the Veteran was admitted on February 27, 1969 and discharged on March 1, 1969.  The Veteran had abdominal pain after trauma and the pain subsided in the hospital while under observation.  While there is a narrative summary and clinical record associated with the service medical treatment records, additional records may be available.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.A.1.  Therefore, a separate request for this identified inpatient treatment must be made.  

The issues of entitlement to service connection for a neurological disability of the bilateral upper extremities and entitlement to service connection for a neurological disability of the bilateral lower extremities are inextricably intertwined with the issues being remanded for additional development.  Action must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the issues are REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence necessary to establish service connection for peripheral neuropathy of the upper and/or lower extremities due to a back disability.  

2.  Request any available reports of inpatient clinical or hospital treatment of the Veteran in February and March 1969 from the 71st Evacuation Hospital APO 96318, and any other appropriate resource.  All efforts to locate the records must be documented in the claims folder and the Veteran notified accordingly.  

3.  Thereafter, schedule the Veteran for a VA examination with respect to the nature and etiology of any mid back disability, low back disability, and upper and/or lower extremity neurological disability present.  The claims folder must be made available to the examiner and the examiner must note that the claims folder was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, the examiner must respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any mid back disability was caused by or otherwise related to active service.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused by or otherwise related to active service.

c.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any upper extremity neurological disability was caused by or otherwise related to active service, to include exposure to herbicides.

d.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity neurological disability was caused by or otherwise related to active service, to include exposure to herbicides.

e.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any upper extremity neurological disability was caused or chronically aggravated by a back disability.

f.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity neurological disability was caused or chronically aggravated by a back disability.

In providing the above opinions, the examiner should consider the Veteran's statements that he injured his back when he was beat up in 1969 and his report of back trouble on separation from active service.

A rationale must be provided for each opinion reached.

4.  Readjudicate the issues of entitlement to service connection for a mid back disability and service connection for a low back disability.  

5.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


